Citation Nr: 1730896	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  10-35 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for skin cancer, including as a result of herbicide or chemical exposure.   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1961 to April 1966.  During his period of active duty, the Veteran served in the Republic of Vietnam (RVN).  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a May 2009 rating decision of the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The case was remanded by the Board in May 2014 so that the Veteran could be scheduled for a formal hearing before a member of the Board.  

In May 2015, a videoconference Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.

In a July 2015 decision, the Board denied service connection for skin cancer.  The appellant appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court), and the Board's decision was vacated pursuant to an April 2016 Order, following a Joint Motion for Remand (JMR).  The parties requested that the Court vacate the Board's July 2015 decision regarding the denial of service connection for skin cancer and remand the matter to the Board.  The Court granted the JMR and the case has been returned to the Board.

The case was remanded by the Board in June 2016 for further development of the evidence, consistent with the JMR.  This was accomplished and the case has now been returned to the Board for further appellate consideration.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDING OF FACT

Basel cell and squamous cell carcinoma were not evident during service or until many years thereafter and are not shown to have been caused by any in-service event, including defoliant or chemical exposure during service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for basal or squamous cell carcinoma, claimed as skin cancer, to include as a result of herbicide or chemical exposure, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA's duty to notify was satisfied by a letter dated in December 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The Veteran was afforded a VA medical examination in March 2017.  The Board finds that the opinion obtained is adequate.  The opinion was provided by a qualified medical professional and was predicated on a full reading of all available records.  The examiner also provided a detailed rationale for the opinion rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor the representative has challenged the adequacy of the examination obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(c)(4) (2016).  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition, as identified in 38 C.F.R. § 3.309(a), noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as malignant tumor, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1990).   The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1990); 38 C.F.R. § 3.303(a).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Certain diseases may be presumed to have been incurred in service where a veteran was exposed to herbicide agents, such as Agent Orange, while on active service, even when there is no evidence of such exposure during the period of service.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2016).  Veterans who served in the Republic of Vietnam during the Vietnam Era are presumed to have been exposed to herbicide agents.  38 C.F.R. § 3.307(a)(6)(iii).  Generally, the regulation applies where an enumerated disease becomes manifest to a compensable degree at any time after active service.  38 C.F.R. § 3.307(a)(6)(ii).

Lay statements may support a claim for service connection by establishing the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), they are not competent to provide opinions on medical issues that fall outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d 1372.  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Skin Cancer 

The Veteran contends that his skin cancer, which has been diagnosed as being basal cell carcinoma, is related to his active service.  In testimony before the undersigned at the Board hearing in May 2015, the Veteran has argued that his basal cell carcinoma is the result of in-service exposure to Agent Orange.  The Veteran also pointed out that he had been exposed to jet fuel (JP-4) while servicing aircraft while on active duty.  During the hearing, he related that he was initially diagnosed with basal cell carcinoma in 1976.  

Private treatment records include an October 2003 report showing that the Veteran had a medical history that included basal cell carcinoma.  Additional records include a February 2010 pathology report showing basal cell carcinoma and a May 2016 pathology report showing squamous cell carcinoma.  

Review of the Veteran's personnel records shows that he was detailed for a period of time to Saigon, Vietnam.  As such, his service in RVN is conceded and he is presumed to have been exposed to Agent Orange during his active service.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  

As to a causal relationship between the Veteran's in-service Agent Orange exposure and his current skin cancer disability, the Board will first consider whether service connection is warranted on a presumptive basis.  The Board observes that neither basal cell carcinoma nor squamous cell carcinoma is listed as a disease warranting presumptive service connection based on in-service herbicide exposure under 38 C.F.R. § 3.309(e).  In fact, VA has determined that a presumption of service connection based on herbicide exposure is not warranted for several diseases, including skin cancer.  See Notice, 77 Fed. Reg. 47,924 (Aug. 10, 2012).  As the Veteran's basal or squamous cell carcinoma is not included in the list of diseases for which presumptive service connection may be awarded on the basis of herbicide exposure, but is, as forms of skin cancer, included in the list of diseases for which VA has determined that presumptive service connection based on herbicide exposure is not warranted, entitlement to service connection for a skin cancer disability on a presumptive basis due to in-service exposure to Agent Orange is not warranted.

Next, the Board will consider whether service connection for basal or squamous cell carcinoma, claimed as skin cancer, is warranted under the "chronic disease" provisions. See 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a).  Here, the Veteran's service treatment records are silent as to any complaints or diagnoses of a skin cancer disability.  The first medical evidence of skin cancer is dated November 2003, many years after the Veteran's separation from service.  The Veteran has stated that he was initially diagnosed with this disability in 1976, 10 years after his release from active duty.  He has not alleged that he was diagnosed with skin cancer during service or at any time prior to the 1976 diagnosis.  

The Veteran does not allege, and the record does not otherwise show, that he has any medical education, training, or experience.  Accordingly, he is considered a lay witness.  38 C.F.R. § 3.159(a).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377 ; see also Buchanan, 451 F.3d 1331.  Lay witnesses are not competent to identify or diagnose cancer.  See Jandreau, 492 F.3d at 1377, n.4 (lay persons are generally not competent to identify cancer without a diagnosis from a medical professional).  Therefore, even if the Veteran did allege in-service occurrence of skin cancer, his statements would not be considered competent of in-service skin cancer.  Accordingly, the competent evidence does not support a finding that the Veteran's skin cancer disability was present during active service, that it manifested continuously since active service, or that it manifested to a compensable degree within one year of separation from active service.  Therefore, service connection under the "chronic disease" provisions is not warranted.  See 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a).

Notwithstanding the foregoing presumption provisions, a claimant is not precluded from establishing service connection with proof of direct causation.  Stefl v. Nicolson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  At his hearing on appeal, the Veteran testified that he believed that the development of skin cancer was related to chemical exposure, including exposure to JP-4 jet fuel during service.  The Veteran has not submitted a statement regarding exposure to JP-4 jet fuel and the development of skin cancers.  In an April 2014 statement by the Veteran's private physician that "people exposed to Agent Orange are at an increased risk for non-melanoma invasive skin cancer, even decades after exposure."  

In response to the April 2016 JMR, the Board ordered that an examination and medical opinion be conducted to ascertain whether it was at least as likely as not that any skin cancer was related to service, including defoliant or chemical exposure during service.  In response, the Veteran was examined by VA in March 2017.  After review of the record and examination, the examiner opined that the skin cancer was less likely than not incurred in or caused by a claimed in-service injury, event, or illness.  The rationale was that, after review of all of the medical records, taking a history, performing a physical examination, and reviewing medical literature related to skin cancers, it was as likely as not that the skin cancers were the result of sun exposure over a lifetime, aging, and possibly past tobacco use.  The examiner noted that the Veteran did spend some months in the RVN during the 1960s with exposure to Agent Orange, which, according to a private physician from the University of Texas in an April 2014 statement, gave an increased risk of non-melanoma skin cancer even decades after exposure.  The examiner noted that "an increased risk did not equate with at least as likely as not."  Given the Veteran's lifetime exposure to the sun and the extensive sun damage to his skin that was visible, it was much more likely than not that the skin cancers came from sun exposure.  This was a very common occurrence with sun exposure being the cause of the cancer in the vast majority of cases.  The examiner further noted the Veteran's Northern European (Scottish) ancestry, which carried a noted higher risk for skin cancer as did the Veteran's blue eyes.  The examiner further noted that the Veteran's many skin cancers were nearly all in the areas of the body where sun exposure tended to be the greatest.  This was the area where physical examination showed the greatest area of skin damage, which helped establish a clear nexus between sun exposure or damage and skin cancer.  Regarding the April 2014 private physician statement, the examiner noted that, while Agent Orange exposure could be a possible factor in some cases of non-melanoma skin cancer, the medical literature overall showed that there was not a lot of strong supporting data showing remote or even recent exposure to chemical toxins other than arsenic, to be a risk factor for skin cancer.  The examiner cited medical literature showing that the data was overwhelming that sun exposure was clearly linked to skin cancers.  Finally, it was noted that VA had gathered very extensive data regarding Agent Orange exposure over the last forty years, with tens of thousands of veterans participating in the Agent Orange Registry.  Up to this point, despite linking other cancers to Agent Orange, there has not been a clear nexus between such exposure and skin cancers.  Thus, the examiner noted that the data tipped strongly in favor that the Veteran's skin cancers were due to sun exposure.  Finally, it was noted that regarding possible sun exposure during the Veteran's time in service, it was noted that, while he certainly had some during his 4 1/2 years of active duty, there was no strong history of excess exposure particularly during that time and his military occupational specialty was not such that extensive time in the sun would be expected.  Moreover, the 70 plus years of his life outside of service made up a much greater percentage of his time of sun exposure.  The examiner provided a significant number of medical references to support this conclusion.  

Regarding a possible relationship between the development of skin cancer as a result of defoliant exposure, the Board notes that it is the Board's responsibility to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140, 146 (1993); Guerrieri, 4 Vet. App. at 470-71.  While the Board may not ignore a medical opinion, it is certainly free to discount the relevance of a physician's statement, as it has done in this case.  See Sanden v. Derwinski, 2 Vet. App. 97 (1992). 

In this case, the most persuasive medical opinion in the record is the March 2017 opinion rendered by the VA examiner.  While the April 2014 statement indicates that those exposed to Agent Orange are at an increased risk for non-melanoma invasive skin cancer, even decades after the exposure, the March 2017 opinion is much more detailed in providing the probable cause of the Veteran's skin cancers, that of long-term sun exposure.  The number of medical references upon which this examiner relied are most persuasive to the Board.  As such, the Board finds that the preponderance of the evidence does not support a finding of service connection on the basis of defoliant exposure.  

Regarding the Veteran's contention that his skin cancer is related to exposure to chemicals, including JP-4 jet fuel it is noted that the record is absent of any competent evidence directly relating the Veteran's current skin cancer disability to his active service, including chemical exposure during service.  As noted above, the Veteran is considered a lay witness.  His statements linking his current skin cancer disability to his active service are not considered competent evidence because the etiology of skin cancer is a complex medical issue.  Specifically, the mechanism by which chemicals, including jet fuel, might cause skin cancer decades after exposure is not one inherently observable through the five senses.  Rather, understanding of such a mechanism requires medical training, knowledge, and expertise.  As the Veteran has not been shown to have the requisite professional training, knowledge, and expertise necessary to render an opinion on such a medical issue, his statements are not considered competent.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions).  There is no other evidence linking the Veteran's current skin cancer disability to his active service.  The Veteran has not put forth any theory as to in-service causation for the current skin cancer disability other than his in-service exposure to chemicals, including JP-4.  Accordingly, there is no competent evidence of a nexus between the Veteran's skin cancer disability and his active service.  For that reason, entitlement to service connection for a skin cancer disability is not warranted on a direct basis.

In view of the foregoing, the Board finds that, although the Veteran has a current disability of basal and squamous cell carcinoma and was exposed to Agent Orange during active service, the skin cancer was not "chronic" during active service, was not productive of symptoms continuously from separation from active service, did not manifest to a compensable degree within one year of separation from active service, and is not otherwise related by competent evidence to any incident of active service, including exposure to chemicals such as Agent Orange or JP-4 jet fuel.  In addition, a nexus between Agent Orange exposure and skin cancer is not presumed as a matter of law.  As such, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for skin cancer, on direct and all presumptive theories of service connection.  The preponderance of the evidence is against a finding of service connection for basal cell or squamous cell carcinoma.  Consequently, the benefit-of-the-doubt rule is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).



ORDER

Service connection for skin cancer, including as a result of herbicide or chemical exposure, is denied.   



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


